Citation Nr: 1401226	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right upper eyelid scar.

3.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

4.  Entitlement to service connection for tension headaches, including as due to an undiagnosed illness.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara Burns-Harris, Attorney-at-Law


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable rating) for bilateral pes planus and a right upper eyelid scar, effective October 20, 2008.  In December 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011, granting a 10 percent rating for bilateral pes planus, effective October 20, 2008, and continuing a zero percent rating for a right upper eyelid scar.  The Veteran filed a substantive appeal in July 2011.  In a March 2012 rating decision, the RO granted a 10 percent rating for a right upper eyelid scar, effective July 7, 2011.  A supplemental statement of the case (SSOC) was issued in March 2012, which continued a 10 percent rating for both bilateral pes planus and a right upper eyelid scar.  

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for bilateral pes planus and a right upper eyelid scar, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Board notes that the claims file includes a handwritten note on the Veteran's VA Form 8 stating that his claim for a right upper eyelid scar has been withdrawn.  As there was no withdrawal in writing or at a Board hearing, this issue remains on appeal.  See 38 C.F.R. § 20.204. 

The Veteran has asserted that he never received an SOC in response to an NOD filed regarding a claim for tension headaches, chronic fatigue syndrome, and hypertension.  The claims file includes an SOC dated May 26, 2010, denying such claims.  This SOC was sent to the Veteran at his correct address, but not to Veteran's private attorney.  Rather, the RO mailed the SOC to the Veteran's previous representative.  A valid VA Form 21-22a appointing Barbara Burns Harris as the Veteran's private attorney had been filed in December 2009.  Under 38 C.F.R. § 19.30(a), the RO must provide a separate copy of the SOC to the Veteran's representative.  In light of this procedural error, the Board will consider the Veteran's December 2010 "continuation of notice of disagreement" as a timely substantive appeal.  Thus, the claims of service connection for tension headaches, chronic fatigue syndrome, and hypertension are on appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues of an initial disability rating in excess of 10 percent for bilateral pes planus, service connection for chronic fatigue syndrome, service connection for tension headaches, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The service-connected scar to the right upper eyelid measures 1.0 cm x .1 cm; is shown to be painful on examination, but does not result in loss of function; there are no characteristics of disfigurement; it is not unstable.



CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, and no more for a right upper eyelid scar have been met from October 20, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7803 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A November 2008 pre-rating letter provided pertinent notice to the Veteran in connection what was then a claim to reopen a claim of service connection for a right upper eyelid scar.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

Furthermore, although no additional notice for the downstream issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the June 2011 SOC set forth the criteria for higher ratings for a scar disability (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional information provided before the claims file was returned to the Board. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records, private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his attorney.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490-99 (July 31, 2002), and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, VA received the Veteran's service connection claim for a right upper eyelid scar on October 21, 2008.  Therefore, the post-2002 and pre-October 2008 version of the schedular criteria is applicable; the Veteran has not requested evaluation under the criteria as revised effective in 2008. 

Disfigurement of the head, face or neck is evaluated under DC 7800 which may be based, in part, upon the following 8 specified characteristics of disfigurement: (1) a scar 5 or more inches (13 or more centimeters) in length; (2) a scar of at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and/or (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).

A 10 percent evaluation is warranted where there is evidence of one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (i.e., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, in the alternative, 2 or 3 of the aforementioned characteristics of disfigurement.  Id.

Under DC 7803, a 10 percent evaluation is warranted where there is evidence of an unstable superficial scar. An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  A superficial scar is defined as not having any associated underlying soft tissue damage.  Id. at Note (2).

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar which is painful on examination.  Again, a superficial scar is defined as not having any associated underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).

Under DC 7805, a rating can also be assigned based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

The Board finds that the Veteran is entitled to a 10 percent rating for his right upper eyelid scar, but no higher, for the entire appeal period.

A 2008 private medical opinion by Dr. C.B. notes that the Veteran experiences intermittent pain in his right eyelid.  Dr. C.B. reported that the scar was visible and measured 2 cm.

Upon VA examination in January 2010, it was noted that the Veteran had "faint scarring of the right upper eyelid which has most likely resulted in mild fibrosis and minimal contracture of the upper lid."  The examiner further stated:

The contracture of soft tissues in the eyelid has created cosmetic asymmetry, but no observable medical complications at this time.  There is no evidence on examination to suggest that the right eye pain is organically related to the eyelid injury.  Furthermore, the right eye pain only occurs when the veteran rubs his eye.

In March 2011, the Veteran was afforded a VA examination.  The examination report notes that the Veteran reported "a scratchy pain in the area of what was a scar of the medial aspect of the right upper eye lid."  The scar was not visible to the examiner.  She stated:

Scar is superficial; has no inflammation, no edema, or no keloid formation; has no abnormal texture; has no hypo- or hyper-pigmentation; has no underlying soft tissue loss; skin is not indurated or inflexible; contour is not elevated or depressed; is not adherent to underlying tissue; has no other disabling effects.
	
In February 2012, the Veteran was afforded another VA examination.  The Veteran reported to the examiner that he had intermittent residual pain and described the pain as "sharp discomfort."  The examiner noted that there was no tenderness to the touch during the examination.  The scar measured 1.0 x 0.1 cm.  The examiner stated that the scar was "very faint and hard to see with unaided eye" and that "[m]agnification was used to determine the location and length of the scar."  The scar was not unstable; there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; there was no abnormal pigmentation or texture; and there was no distortion of facial features.  The scar did not result in limitation of function.  

The medical evidence of record establishes that the Veteran is not entitled to a disability rating in excess of 10 percent for a right upper eyelid scar.  His scar was found to be painful upon evaluation, warranting a rating of 10 percent under DC 7904.  He is not entitled to a rating under 7800 or 7805 because the there are no characteristics of disfigurement, the scar is not unstable, and there is no loss of function.  The Veteran's upper right eyelid scar is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

The Board has considered whether staged ratings are appropriate in this case.  The symptoms associated with the Veteran's scar have remained consistent throughout the course of the claim period and, as such, staged ratings are not warranted.

Additionally, the Board finds that at no point has the Veteran's scar disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's scar disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a total disability evaluation based upon individual unemployability due to service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial disability rating of 10 percent and no more for a right upper eyelid scar have been met from October 20, 2008, and the appeal is granted to this extent. 

REMAND

Bilateral Pes Planus

The Veteran asserts that his bilateral pes planus is worse than what is reflected in a 10 percent rating.

In March 2011, the Veteran was afforded a VA examination to determine the severity of his bilateral pes planus.  The Veteran contends that this examination report does not reflect his current disability level.  He states that he was unable to focus on the examination because he had a nose bleed from an earlier deviated septum procedure.  The examination report confirms that the Veteran had a nasal septal surgery procedure the previous day.  The Court has held that when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran was unable to actively participate in his VA examination, the Board finds that he is entitled to another examination.

Chronic Fatigue Syndrome and Tension Headaches

The Veteran contends that he has chronic fatigue syndrome and tension headaches as a result of his active service.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and IBS are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. 

Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined. 38 U.S.C.A. § 101(33).

In this case, the Veteran's DD-214 shows that he received a Kuwait Liberation Medal and a Southwest Asia Service Medal with Two Bronze Service Stars.  The Board notes that these service awards generally indicate overseas service in the Persian Gulf region during the time period required to support a claim for service connection for an undiagnosed illness.  See 38 C.F.R. § 3.317.  However, the Veteran's DD-214 does not indicate any foreign service.  On remand, the Veteran's service personnel records detailing foreign service should be obtained to verify his service in the Persian Gulf.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In January 2010, the Veteran was afforded a Gulf War Examination, which addressed the Veteran's claimed chronic fatigue syndrome and tension headaches.  The examiner diagnosed the Veteran with tension headaches.  However, the VA examiner did not provide a meaningful opinion as to the etiology of the Veteran's claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

In February 2010, the Veteran underwent a VA sleep study.  The examiner performed a sleep study using "EEG, EOG, EMG (chin, intercostals), Nasal and Oral Airflow sensor, Leg, Chest and Abdominal movement, ECG, pulse-oximetry and video monitors."  The examiner noted that the Veteran did not meet at least six of the ten chronic fatigue syndrome diagnostic criteria.  The examiner determined that the Veteran had generalized fatigue, but he did not provide an opinion as to the etiology or whether fatigue could have been a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317. 

The Veteran submitted a September 2008 private medical opinion by Dr. C.B.  Regarding chronic fatigue, Dr. C.B. reported the following:
	
It is my opinion that the patient should be service connected and assigned a medical diagnostic code for his undiagnosed illness of chronic fatigue for the following reasons: 1. He entered service fit for duty; 2. He developed chronic fatigue without known etiology. 3. His records do not contain a more likely etiology for his fatigue.

As noted above, additional development is necessary to determine whether the Veteran has qualifying service in Southwest Asia to qualify for a presumption under 38 C.F.R. § 3.317.  Dr. C.B.'s report relates to whether the Veteran has an undiagnosed illness for purposes of presumptive service connection, which cannot be determined at this time.  His opinion is inadequate to determine service connection based on a direct basis, as there is no opinion regarding a nexus between service and the Veteran's current claimed fatigue disability. 

Regarding the Veteran's claim for headaches, the only medical evidence of record referencing this claimed disorder is Dr. C.B.'s September 2008 opinion, which states that "the patient should be service connected for his neck, upper back, and headache conditions . . . ."  The reasons provided refer only to the Veteran's neck and upper back conditions.  As the Veteran is claiming service connection for tension headaches, this opinion is entitled to no probative value.

The Board finds that a remand is necessary in order to obtain a medical opinion regarding whether the Veteran's claimed chronic fatigue and tension headaches are directly related to service and/or are due to an undiagnosed illness.

Hypertension

The Veteran contends that he has hypertension as a result of his active service.  In August 2009, the RO denied the Veteran's service connection claim for hypertension, stating that the Veteran failed to report to a scheduled VA examination.  The Veteran stated, in a December 2009 NOD, that he was not notified of any scheduled examination.  The record shows that in April 2009, the RO notified the Veteran that the nearest VA medical facility would schedule a VA examination in connection with his claim.  The file contains a hypertension exam request initiated on April 17, 2009, but it does not state the scheduled examination date.  There is nothing in the claims file indicating that the Veteran was informed of any scheduled VA examination.  The Board finds that there is good cause for the Veteran's failure to report for his scheduled VA examination.  Thus, a remand is warranted to afford the Veteran another opportunity to report for a VA examination in connection with his claim for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask them to identify all VA and non-VA clinicians who have treated him for bilateral pes planus, chronic fatigue, tension headaches, or hypertension since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain the Veteran's personnel file (201) for the active duty period from August 1989 to September 1999.  If no service records can be found, have been destroyed, or are otherwise deemed to be unavailable, the RO should make every reasonable attempt to obtain specific confirmation of that fact and inform the Veteran of that information.

3.  Schedule the Veteran for appropriate examination to determine the nature and severity of his bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that this has been accomplished.  All appropriate testing should be conducted.  

4.  Schedule the Veteran for a VA examination to determine the existence, nature, and etiology of his claimed chronic fatigue syndrome.  A copy of this remand and the claims file must be provided to the examiner for review and the examiner should indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran suffers from chronic fatigue syndrome as outlined by VA guidelines.  For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a. 

If it is determined that the Veteran has chronic fatigue syndrome, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater) that the condition is related to his period of active service, including time served in the Gulf War.

The examiner should conduct all necessary diagnostic testing and evaluations.  The examiner should provide a full rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, the report should so state. 

5.  If the Veteran does not have qualifying service in the Persian Gulf, schedule him for an examination(s) in connection with his claims for service connection for (i) chronic fatigue (as distinguished from chronic fatigue syndrome, described above), and (ii) tension headaches, as due to an undiagnosed illness.

The claims folder and a copy of this remand must be made available to the examiner(s) for review.  The examiner must review all of the evidence of record. Based on the examination and review of the record, the examiner should express an opinion on the following: 

Does the Veteran have chronic fatigue and tension headaches which are signs or symptoms of an undiagnosed illness?  If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness.

If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner(s) is requested to determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty.  In this regard, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed illness is related to active service or any incident of service.

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

A complete rationale for any opinion expressed should be included in the examination report.  If the examiner(s) is unable to answer any question presented without resort to speculation, he or she should so indicate. 

6.  Schedule the Veteran for an examination to determine the existence, nature, and etiology of his claimed hypertension.  A copy of this remand and the claims file must be provided to the examiner for review and the examiner should indicate review of these items in the examination report.    

If it is determined that the Veteran has hypertension, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  In particular, ensure that any attempt(s) to obtain the Veteran's complete service treatment records and service personnel records and to schedule him for VA examinations comply with this remand.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


